                                             Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         HUGO ELLIOTT,
                                                                                        Case No. 21-cv-01497-PJH
                                  8                    Plaintiff,

                                  9               v.                                    ORDER GRANTING DEFENDANT’S
                                                                                        MOTION TO DISMISS
                                  10        PUBMATIC, INC.,
                                                                                        Re: Dkt. No. 23
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Defendant PubMatic, Inc.’s motion to dismiss came on for hearing before this court

                                  15   on August 12, 2021. Plaintiff appeared through his counsel, Caroline Taylor and Andrew

                                  16   Hathaway. Defendant appeared through its counsel, H. Mark Mao and Ed Takashima.

                                  17   Having read the papers filed by the parties and carefully considered their arguments and

                                  18   the relevant legal authority, and good cause appearing, the court hereby GRANTS

                                  19   defendant’s motion, for the following reasons in addition to those stated at the hearing.

                                  20   I.      BACKGROUND

                                  21           Plaintiff Hugo Elliott is a U.K. citizen residing in England. Defendant PubMatic,

                                  22   Inc. (“PubMatic”) is incorporated under the laws of the State of Delaware with its principal

                                  23   place of business in Redwood City. FAC ⁋⁋ 17-18. PubMatic is a digital advertising

                                  24   technology company with some focus on targeted advertising. FAC ⁋⁋1, 67. It assists

                                  25   websites with the management and sale of their advertising space. FAC ⁋67.

                                  26   Elliott frequently browses websites while he is located in the United Kingdom. FAC ⁋

                                  27   202. As part of its business practices, PubMatic placed unique and therefore

                                  28   individuating identifiers in the form of cookies on Elliott’s device and used those uniquely
                                          Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 2 of 7




                                  1    identifying cookies to monitor and track Elliott’s U.K.-based online activities. FAC ⁋⁋70,

                                  2    219. At the time of filing the original complaint, Elliott had 45 PubMatic cookies on his

                                  3    Chrome browser. FAC ¶ 205.

                                  4           Elliott claims he was harmed by PubMatic’s alleged internet cookie placement

                                  5    practices in violation of his U.K. data privacy rights. FAC ¶¶ 15, 200. Elliott seeks to

                                  6    represent a class of “[a]ll persons residing or who resided in England and Wales who

                                  7    used Chrome, Edge, or Internet Explorer browsers and have had a PubMatic cookie

                                  8    placed on their device during the Relevant Time Period.” FAC ¶ 240. Elliott defines the

                                  9    “Relevant Time Period” as May 25, 2018, through the present. FAC ¶ 242.

                                  10   U.K. GDPR

                                  11          Plaintiff brings this action under the United Kingdom’s General Data Protection

                                  12   Regulation (“U.K. GDPR”). “The UK GDPR is a regulation that lays out rules relating to
Northern District of California
 United States District Court




                                  13   the protection of natural persons with regard to the processing of personal data, and rules

                                  14   relating to the free movement of personal data in the United Kingdom.” FAC ¶ 31. The

                                  15   U.K. GDPR protects natural persons’ personal data in part by limiting the use of uniquely

                                  16   identifying cookie IDs where consent is not expressly granted. FAC ¶¶ 38, 50. The U.K.

                                  17   GDPR provides a private right of action for violations. FAC ¶ 53 (citing U.K. GDPR,

                                  18   Article 79(1)).

                                  19          The U.K. GDPR was adopted in 2018 to implement the European Union’s GDPR,

                                  20   originally passed on April 14, 2016. FAC ¶ 28. Following the departure of the U.K. from

                                  21   the E.U. (i.e., “Brexit”), residents of the U.K. are only covered by the U.K.’s GDPR, not

                                  22   the EU GDPR. FAC ¶ 32.

                                  23          The U.K. legislation contains “materially identical” obligations to the EU GDPR.

                                  24   FAC ¶ 33. However, there is one substantive difference relevant here: unlike the EU’s

                                  25   GDPR, the U.K. GDPR does not require complaints to be filed in a European court. FAC

                                  26   ¶ 35. Plaintiff contends that this enables “UK plaintiffs to sue outside of the UK, including

                                  27   within the United States.” FAC ¶ 35.

                                  28
                                                                                     2
                                             Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 3 of 7




                                  1    Procedural History

                                  2            Elliott filed the original complaint in this court on March 3, 2021. Dkt. 1. In

                                  3    response to a motion to dismiss, he filed the first amended complaint (“FAC”), the

                                  4    pleading now at issue. Dkt. 21.

                                  5            Elliott asserts one cause of action for violation of the U.K. GDPR, FAC ¶¶ 36, 267,

                                  6    which he specifies as the “General Data Protection Regulation in force in the United

                                  7    Kingdom at the time of this Complaint.” FAC ¶ 2; see id. ¶ 37 & Ex. A.

                                  8            PubMatic filed the instant motion to dismiss the FAC in its entirety on June 4,

                                  9    2021. Dkt. 23. Alongside, PubMatic included an attorney declaration certifying that “if

                                  10   this Court dismisses Plaintiff’s First Amended Complaint on forum non conveniens or

                                  11   international comity grounds, PubMatic agrees to submit to jurisdiction in the courts of

                                  12   England and Wales for the purposes of Count 1 of Plaintiff’s First Amended Complaint.”
Northern District of California
 United States District Court




                                  13   Mao Decl. (Dkt. 23-1) ¶ 2.

                                  14   II.     DISCUSSION

                                  15           Defendant’s motion is brought under Federal Rules of Civil Procedure 12(b)(1) and

                                  16   12(b)(6), and the motion raises issues of standing, forum non conveniens, and

                                  17   international comity. Because the court grants dismissal on forum non conveniens and

                                  18   international comity grounds, it does not reach the issue of standing.

                                  19           A.     Forum Non Conveniens

                                  20           In general, “[a] district court has discretion to decline to exercise jurisdiction in a

                                  21   case where litigation in a foreign forum would be more convenient for the parties.” Lueck

                                  22   v. Sundstrand Corp., 236 F.3d 1137, 1142 (9th Cir. 2001) (citing Gulf Oil Corp. v. Gilbert,

                                  23   330 U.S. 501, 504 (1947)). Once a district court determines that the appropriate forum is

                                  24   located in a foreign country, the court may dismiss the case. Cheng v. Boeing Co., 708

                                  25   F.2d 1406, 1409 (9th Cir. 1983).

                                  26           Before dismissing an action based on forum non conveniens, district courts

                                  27   analyze whether an adequate alternative forum exists, and whether the balance of private

                                  28   and public interest factors favors dismissal. Lueck, 236 F.3d at 1142; see also Gutierrez
                                                                                       3
                                          Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 4 of 7




                                  1    v. Advanced Medical Optics, Inc., 640 F.3d 1025, 1029 (9th Cir. 2011). Generally, the

                                  2    requirement of an adequate alternative forum will be met when the defendant is

                                  3    “amenable to process” in the other jurisdiction. Piper Aircraft, 454 U.S. at 255, (quoting

                                  4    Gulf Oil, 330 U.S. at 506-7).

                                  5           The private interest factors include: “(1) the residence of the parties and the

                                  6    witnesses; (2) the forum’s convenience to the litigants; (3) access to physical evidence

                                  7    and other sources of proof; (4) whether unwilling witnesses can be compelled to testify;

                                  8    (5) the cost of bringing witnesses to trial; (6) the enforceability of the judgment; and (7) all

                                  9    other practical problems that make trial of a case easy, expeditious and inexpensive.”

                                  10   Carijano v. Occidental Petroleum Corp., 643 F.3d 1216, 1229 (9th Cir. 2011) (internal

                                  11   citations omitted). The public-interest factors include: “(1) the local interest in the lawsuit,

                                  12   (2) the court's familiarity with the governing law, (3) the burden on local courts and juries,
Northern District of California
 United States District Court




                                  13   (4) congestion in the court, and (5) the costs of resolving a dispute unrelated to a

                                  14   particular forum.” Bos. Telecommunications Grp., Inc. v. Wood, 588 F.3d 1201, 1211

                                  15   (9th Cir. 2009) (internal quotation marks and citations omitted).

                                  16          Here, there is no argument—there exists an adequate alternative forum.

                                  17   Defendant is amenable to process in the U.K. if this court dismisses the case on forum

                                  18   non conveniens or international comity grounds. Mao Decl. at ¶¶ 2-3. Both sides

                                  19   acknowledge that the courts of the U.K. would serve as an adequate alternative forum.

                                  20   Even though a plaintiff’s choice of forum is typically entitled to substantial deference, the

                                  21   choice of Mr. Elliott, as a foreign plaintiff, deserves less deference. Piper Aircraft, 454

                                  22   U.S. at 256; see Lueck, 236 F.3d at 1143. Cutting further against the deference usually

                                  23   owed to a plaintiff’s choice of forum, Mr. Elliott seeks to represent a putative class

                                  24   comprised solely of foreign putative class members. Lou v. Belzberg, 834 F.2d 730, 739

                                  25   (9th Cir. 1987). With the adequacy of an alternative forum established and the weight of

                                  26   plaintiff’s forum selection diminished, the analysis proceeds to the balancing of both

                                  27   private interest and public interest factors.

                                  28          As explained at the hearing, the court finds that the private interest factors do not
                                                                                       4
                                          Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 5 of 7




                                  1    cut sharply in favor of either the U.S. or the U.K as a forum. The court does not consider

                                  2    all the private interest factors again here, but they generally come out neutral where

                                  3    neither jurisdiction is entirely convenient to either side and the locations of necessary

                                  4    evidence and witnesses remains unclear.

                                  5           On the other hand, the public interest factors weigh heavily in favor of the U.K. as

                                  6    the appropriate forum for this dispute. The first public interest factor, the local interest in

                                  7    the dispute, weighs in favor of the U.K. Plaintiff is a resident of England and suffered his

                                  8    alleged injuries in England; the Proposed Class is made up entirely of residents or former

                                  9    residents of England and Wales, who suffered any alleged injuries in England and Wales;

                                  10   and Plaintiff’s claims expressly arise only under (a new) U.K. law. While there may

                                  11   indeed be some local interest in ensuring California-based entities do not violate

                                  12   regulations elsewhere, a foreign forum’s interests in protecting its citizens and vindicating
Northern District of California
 United States District Court




                                  13   its own regulatory scheme far outweigh the local interest in overseeing a U.S.-based

                                  14   business. The second factor, the court’s familiarity with the governing law, additionally

                                  15   weighs against this court as the appropriate forum. This court lacks familiarity with the

                                  16   U.K. GDPR, a law that is still being developed in the U.K. It would be burdensome for the

                                  17   court to familiarize itself with, interpret, and apply this foreign law. The third, fourth, and

                                  18   fifth factors, the burden on local courts and juries, the congestion in the court, and the

                                  19   costs of resolving a dispute unrelated to a particular forum, additionally weigh against this

                                  20   forum where plaintiff asks California jurors to apply foreign law to award damages to an

                                  21   entirely foreign class.

                                  22          On balance, the private interest factors and the public interest factors together

                                  23   weigh in favor of dismissal on forum non conveniens grounds. California has little

                                  24   interest in hosting this dispute, and PubMatic’s willingness to submit to U.K. jurisdiction

                                  25   mitigates against this foreign plaintiff’s choice of forum. The court therefore dismisses

                                  26   the case on forum non conveniens grounds.

                                  27          B.     International comity

                                  28          International comity “is the recognition which one nation allows within its territory to
                                                                                      5
                                          Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 6 of 7




                                  1    the legislative, executive or judicial acts of another nation, having due regard both to

                                  2    international duty and convenience, and to the rights of its own citizens or of other

                                  3    persons who are under the protection of its laws.” In re Simon, 153 F.3d 991, 998 (9th

                                  4    Cir.1998) (internal quotation omitted). “International comity is a doctrine of prudential

                                  5    abstention, one that ‘counsels voluntary forbearance when a sovereign which has a

                                  6    legitimate claim to jurisdiction concludes that a second sovereign also has a legitimate

                                  7    claim to jurisdiction under principles of international law.’” Mujica v. AirScan Inc., 771

                                  8    F.3d 580, 598 (9th Cir. 2014) (quoting United States v. Nippon Paper Indus. Co., 109

                                  9    F.3d 1, 8 (1st Cir.1997)).

                                  10          There are two doctrines recognized under “international comity.” In re Korean

                                  11   Ramen Antitrust Litig., 281 F. Supp. 3d 892, 907 (N.D. Cal. 2017). The first is “legislative

                                  12   or prescriptive comity,” which “guides domestic courts as they decide the extraterritorial
Northern District of California
 United States District Court




                                  13   reach of federal statutes.” Mujica, 771 F.3d at 598. The second “is referred to as ‘comity

                                  14   among courts’ or adjudicatory comity, which ‘may be viewed as a discretionary act of

                                  15   deference by a national court to decline to exercise jurisdiction in a case properly

                                  16   adjudicated in a foreign state.’” Id. at 599 (quoting In re Maxwell Commc’n Corp. plc by

                                  17   Homan, 93 F.3d 1036, 1047 (2d Cir.1996)). Considerations in determining whether to

                                  18   abstain for comity to an international tribunal include the strength of the various

                                  19   governments’ interests, the adequacy of the foreign forum, any conflicts between the

                                  20   laws of the jurisdictions, and the extraterritorial reach of the laws at issue. Mujica, 771

                                  21   F.3d at 600-604. In looking to the various governmental interests, the critical factor is

                                  22   where the conduct in question took place, “conduct” including not only the actions of the

                                  23   defendants but the injury suffered by plaintiffs. Mujica, 771 F.3d at 605 (citing Torres v.

                                  24   S. Peru Copper Corp., 965 F. Supp. 899, 909 (S.D. Tex. 1996), dismissing action under

                                  25   comity where the “activity and the alleged harm occurred entirely in Peru [and] Plaintiffs

                                  26   are all residents of Peru.”) (emphasis added).

                                  27          Here, there is no need to repeat the earlier discussion regarding an adequate

                                  28   alternative forum. The courts of the U.K. provide an adequate alternative, and defendant
                                                                                     6
                                              Case 4:21-cv-01497-PJH Document 35 Filed 08/16/21 Page 7 of 7




                                  1    already certified its acceptance of U.K. jurisdiction over this case should it be dismissed

                                  2    here. But further, adjudicatory comity clearly applies given that this case is properly

                                  3    adjudicated in a foreign state. The U.K. has a strong interest in addressing injuries to

                                  4    English and Welsh subjects, particularly injuries to rights created by U.K. legislation.

                                  5    While plaintiff focuses on the California-based conduct of PubMatic, he glosses over any

                                  6    potential conduct by the company in the U.K. and the injuries suffered to a class of

                                  7    plaintiffs in England and Wales. Moreover, the U.K. has a strong interest in interpreting

                                  8    and applying its own regulatory scheme for Internet privacy, a scheme largely lacking in

                                  9    precedent. All of these considerations lead to the conclusion that this court must abstain

                                  10   from this case. The court therefore alternatively dismisses the case on international

                                  11   comity grounds.

                                  12   III.     CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons stated above, including the applicability of the doctrines of forum

                                  14   non conveniens and international comity, the court GRANTS defendant’s motion to

                                  15   dismiss without prejudice to filing the case in the appropriate forum.

                                  16            IT IS SO ORDERED.

                                  17   Dated: August 16, 2021

                                  18                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
